WILHOIT, Judge,
concurring.
While I am no more anxious to be cast upon a fiscal sword than any other taxpayer, I must concur in Judge Gant’s opinion. Long-standing and consistent interpretation of Section 181 of the Constitution by our Supreme Court and the public policy expressed by KRS 82.090 do not seem to permit a contrary result. Undoubtedly, constitutional officers such as judges are not engaged in either a “trade” or “profession” in the performance of their official functions. They are, however, engaged in an “occupation.” “Occupation” has been defined to encompass “whatever one follows as a means of making a livelihood.” Benefit Association of Railway Employees v. Secrest, 239 Ky. 400, 39 S.W.2d 682, 684 (1931).